DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-12 are pending.
Claims 4 and 12 are currently amended.
Response to Arguments
Applicant’s arguments, see page 10, filed 01/28/2022, with respect to the specification objections have been fully considered and are persuasive.  The Abstract and Title objections have been withdrawn per applicant’s amendments to the title and abstract.
Applicant’s arguments see page 11-12, filed 01/28/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn per applicant’s amendments to the claims.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yamashita et al US20070156373 (hereinafter “Yamashita”) discloses a failure diagnosis apparatus for a refrigerating cycle had a problem that it has a low precision because the fluid is treated, and it is difficult to detect a foretaste of failure, absorb individual differences of real machine in the failure determination, and determine a cause of failure. Also, no cheap and practical diagnosis apparatus and method are provided. A plurality of instrumentation amounts concerning the refrigerant such as the pressure and temperature of the refrigerating cycle 
However, Yamashita fails to disclose a failure determination unit for determining whether the signal processing circuit is normal or abnormal based on whether both the pressure signal and the temperature signal from the signal processing circuit change in a manner following the change of the supply voltage caused by the voltage variation control unit as disclosed in claim 1 or a first pressure signal and determine a first pressure; receive a first temperature signal and determine a first temperature; and determine whether the first temperature is greater than or equal to a first saturation temperature corresponding to the first pressure as disclosed in claim 5 and 12. This configuration enables the sensor device to determine if a malfunction during a time of high temperature of the detection object without deteriorating the measurement accuracy of the pressure measurement.
Takeuchi et al US5793297 (hereinafter “Takeuchi”) discloses a pressure detection apparatus including a pressure detection diaphragm, pressure detection circuit for outputting a pressure detection signal proportional to a pressure applied to the pressure detection diaphragm and clamping circuit for clamping the pressure detection signal to a predefined maximum or minimum value when the detected pressure signal is larger than the maximum value or less than 
However, Takeuchi fails to disclose a failure determination unit for determining whether the signal processing circuit is normal or abnormal based on whether both the pressure signal and the temperature signal from the signal processing circuit change in a manner following the change of the supply voltage caused by the voltage variation control unit as disclosed in claim 1 or a first pressure signal and determine a first pressure; receive a first temperature signal and determine a first temperature; and determine whether the first temperature is greater than or equal to a first saturation temperature corresponding to the first pressure as disclosed in claim 5 and 12. This configuration enables the sensor device to determine if a malfunction during a time of high temperature of the detection object without deteriorating the measurement accuracy of the pressure measurement.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-12 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855